DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-27 are currently pending on the application, of which claims 6-26 are withdrawn, claims 1-5 are amended, and claim 27 is newly added.
The previous claim objections are withdrawn in view of the amendments, as are the previous rejections under 35 U.S.C. 112(b). Similarly, the rejection to the claims in view of the Yamauchi reference is also withdrawn in view of the amendments. However, Herman reference is still utilized, albeit with a different interpretation of the reference, for rejection of the claims (see rejection below).
It is again noted that the Herman reference is possible to be overcome by perfecting priority, via a translation of the application in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not fully persuasive. With respect to the arguments towards the Herman reference, applicant states that there is no indication that the vehicle being a predetermined distance from the triggers the computer to acquire data. Examiner agrees with this statement, in the view that Herman does specifically trigger the collection of information based on the arriving at predetermined distance from the expressway. This is understood to mean that collection is not performed until reaching a specific predetermined distance from the expressway. However, the claim currently does not require such a limitation. In the current version of the claims, the controller merely needs to acquire such information when at a predetermined distance from an expressway. This includes any collection that occurs prior to said predetermined distance and continues until and after said distance. The claim does not indicate that such acquisition is triggered based on arriving at a predetermined distance from the expressway. As such the Herman reference, which performs collection before and after such a predetermined distance, still reads on the claim. However, as the amended claim includes the phrase “at least one processor configured to”, “trigger the cleaner… when the expressway advanced notification information has been acquired”, and removed the phrase “a cleaner control unit” a different interpretation of the Herman reference is utilized. Even further, it is noted that under a different interpretation of Herman, the triggering of the collection of information appears to be a limitation which can be attributed to the travel route of the vehicle (i.e. if the vehicle begins travelling a short distance from the expressway entrance, then the collection of information is triggered by being said predetermined distance from the expressway.
Arguments directed towards the Yamauchi reference are moot, as the reference is not utilized within the current rejection.
Claim Objections
Claim 3 is objected to because of the following informalities:  “indicated that the external sensor is dirty” appears as though it should be “indicating that the external sensor is dirty”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman (US20200094784A1). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 1, Herman discloses a vehicle cleaner system (abstract & title) comprising: a cleaner (Fig.1 ref 120) mounted on a vehicle and configured to clean [0062] an external sensor (Fig.1 ref 130) acquiring information outside the vehicle via spraying (i.e. discharging a cleaning medium); a computer (Fig.1 ref 110) that is configured to acquire information regarding the distance of the vehicle from an entrance ramp of a freeway (see [0064 & 0067-0068] in conjunction with Fig.8 comparison against Fig.7), synonymous to an expressway entrance. Although not explicitly stated that the distance from the on ramp is acquired by the computer, Fig.8 states that the occlusion is occurring at a freeway ramp and Fig.7 shows the same image but the occlusion being present at vegetation [0064] and Fig.9 shows the time elapsed during the movement of the vehicle as the occlusion becomes present at a freeway ramp (see Fig.9 ref t3). Thus, there is an indication that there is some predetermined distance at which the computer identifies the area as part of the freeway entrance (see [0074 & 0076] stating the cleaning is performed at a stoplight prior to the freeway ramp when determining that cleaning is a high priority because of the freeway ramp and occlusion location). This is further implied by the disclosure of Herman explicitly stating a “freeway ramp” [0067-0068] in conjunction with the statement that the computer is capable of determining its location and environmental projections [0065]. Herman also discloses that the computer also actuates the cleaner unit to clean the sensor [0053-0054 & 0062] based on said notification of the freeway entrance and dirt data occluding it (see Fig.8 in conjunction with [0062, 0064, & 0067-0068]). More specifically, the computer predicts and updates a priority of the cleaning (see Fig.9 in conjunction [0065 & 0067-0068]) such that if the occlusion is present on a view of the sensor where the freeway ramp is located, the priority is changed to very-high (i.e. determines the sensor needs cleaning). Accordingly, the controller predicts the position of the occlusion location relative to the freeway ramp ahead of time, and performs the cleaning at a stoplight prior to the freeway ramp ([0074 & 0076]), which reads on the determining the sensor needs cleaning and cleaning the sensor based on the expressway advanced notification information.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman (US20200094784A1) as applied to claim 1 above and in view of evidentiary reference NPL1 (see attached NPL).
As to claim 27, Modified Herman teaches the system of claim 1, but does not disclose the computer receiving the advanced notification information from a transmitter installed at the entrance of the expressway. However, the transmitter installed at the entrance of the highway is merely intended use, as the highway is not claimed, nor is the entrance of the highway. Thus, the computer need only be capable of receiving information from a transmitter at an entrance of highway. To this extent, Herman further discloses that the computer is capable of obtaining infrastructure information via wireless and dedicated short range communication [0044]. Therefore, it is reasonably expected that the computer is capable of receiving such a signal from a transmitter located at an entrance of an expressway. Further, such dedicated short range communication includes roadside units that placed on roads, which would include the ability to be placed at entrances of highways/freeways (see NPL1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) as applied to claim 1 above, and further in view of Tippy (US20170313288A1).
As to claim 2, Herman teaches the system of claim 1, wherein a sprayer (i.e. nozzle) is present for discharging a cleaning medium towards a sensor [0045, 0054, & 0083]. Further, the external sensor of Herman also detects the presence of an occlusion it reads upon a dirt sensor (see Herman Fig.10). Assuming arguendo that the dirt sensor and the external sensor are different elements the following alternative rejection is provided. Herman does not disclose separate dirt sensors however, the use of dirt sensors is known in the art as evidenced by Tippy.
Tippy discloses an art related vehicle sensor cleaner (abstract), wherein another known method of detecting dirt on a sensor is by utilizing a sensor to detect dirt [0049, 0053-0054, & 0059]. The sensed dirt is used to determine if the camera is adequately clean or requires cleaning. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Herman to use dirt sensors in place of utilizing the sensor data from the external sensor this allows for removal/replacement of a worn dirt sensor (Tippy [0050, 0055, & 0060]). Further, it is in the purview of one of ordinary skill in the art to utilize one known method of detecting dirt in place of another. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) and as applied to claim 1 above, and further in view of Tippy (US20170313288A1), Shirakura (US20210197769A1), and Giraud (US20170297536A1).
As to claim 3, Herman teaches the system of claim 1, wherein a nozzle is present (Herman [0054]) and utilized for cleaning the sensor. Upon determination that there is an occlusion on the sensor at a predetermined distance from an entrance ramp of a freeway (Herman Fig.8) the controller actuates the nozzles to clean said sensor (see Herman [0054] also Shirakura [0116, 0179, 0189, & 0190]). As the external sensor of Herman also detects the presence of an occlusion it reads upon a dirt sensor (see Herman Fig.10). Assuming arguendo that the dirt sensor and the external sensor are different elements the following alternative rejection is provided. Herman does not disclose the presence of dirt sensors, but the use of dirt sensors is known in the art as evidenced by Tippy. Herman also does not state the nozzle to be liquid or air, however such a feature is taught by Shirakura.
Tippy discloses an art related vehicle sensor cleaner (abstract), wherein another known method of detecting dirt on a sensor is by utilizing a sensor to detect dirt [0049, 0053-0054, & 0059]. The sensed dirt is used to determine if the camera is adequately clean or requires cleaning. 
Shirakura discloses an art related vehicle cleaning system (abstract) wherein both air and liquid nozzles are known to be utilized for the cleaning of sensors (see Fig.1 nozzles ending with suffix b at the end of their reference numeral for air and nozzles ending with suffix a at the end of their reference numeral for liquid, also [0086]). Shirakura does not teach the air nozzles operating in such a manner that when the nozzle is clean they discharge air, however such a feature would have been obvious in light of the teachings of Giraud.
Giraud discloses a device for protecting an optical sensor (abstract) for a motor vehicle [0043] that utilizes an air nozzle (Fig.1 ref 9) in order to provide an air curtain to protect against dirt [0056]. The purpose of the air curtain is to prevent the deposition of dirt, dust, or rain [0013]. Giraud and Herman are analogous in the art of cleaning vehicle mounted sensors. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Herman to use dirt sensors in place of utilizing the sensor data from the external sensor this allows for removal/replacement of a worn dirt sensor (Tippy [0050, 0055, & 0060]). Further, it is in the purview of one of ordinary skill in the art to utilize one known method of detecting dirt in place of another. One of ordinary skill in the art would find it obvious to further modify Herman to incorporate both air and liquid nozzles, as such are known nozzles for the cleaning of vehicle sensors (Shirakura [0086]), it is in the purview of one of ordinary skill in the art to utilize known cleaning nozzles when the type of nozzles is not specifically disclosed. A skilled artisan would have also found it obvious to modify the air nozzle and controller of Modified Herman such that air is supplied when the sensor is clean in order to prevent the adherence of dirt, dust, and water droplets (Giraud [0013 & 0056]), since the sensor is clean it would not provide a dirt signal.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US20200094784A1) as applied to claim 1 above, and further in view of Shirakura (US20210197769A1) and Bacchus (US20190106085A1).
As to claims 4-5, Herman teaches the system of claim 1, wherein the computer is configured to detect type of occlusion see [0055-0056], including rain drops [0057 & 0059] which is indicative of weather information. The computer utilizes this occlusion information along with the advanced notification information to determine a cleaning priority and implement a cleaning plan (see Fig.10, along with [0070-0071]). However, assuming arguendo that information indicative of weather information does not read on weather information, the following alternative rejection is provided. Controllers that can determine if rainfall is present in order to perform a cleaning of a sensor is known in the art as evidenced by Shirakura. 
Shirakura discloses an art related vehicle cleaning system (abstract), wherein the controller can determine that an apt time to clean sensor faces is when rainfall has been detected [0129 & 0131] to ensure timely cleaning of the sensor. Assuming arguendo that Shirakura does not explicitly disclose that cleaning is performed when raining, such a feature is known in the art as evidenced by Bacchus.
Bacchus discloses an art related sensor cleaning system of a vehicle (abstract) wherein, when it is raining, cleaning of a sensor is performed in order to remove rain drops [0036].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Herman to incorporate controller programming to detect rainfall, use rainfall as a determinant for time operation of a cleaner (Shirakura[ 0129 & 0131]) and operate the cleaner in order to ensure timely cleaning of the sensor to remove raindrops (Bacchus [0036]). Since Herman utilizes advanced notification information to perform a cleaning plan, the modification would also provide the computer obtaining rainfall information in order to further tailor the cleaning plan to the situation the vehicle experiences while also performing cleaning when raining and/or an occlusion is detected prior to a freeway entrance ramp. 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Kowalk (US20160229378A1).
As to claim 1, Shirakura discloses a vehicle cleaner system (abstract) comprising: cleaners mounted on a vehicle (see Fig.1 refs 26a/26b/52a/52b, see also [0084] for cleaners of radar sensor) to discharge cleaning medium [0086] towards an external sensor (Fig.1 refs 26/52, see also [0077 & 0084] radar sensor) which obtain information outside of the vehicle [0077-0081, 0098, & 0101]; and least one processor (Fig.1 refs 10/11/48) which allows for control of the cleaners to clean the external sensors [0116] at the right time [0127] after determining that the sensor needs cleaning [0113-0114]. Shirakura further discloses that on expressways long range sensors have a higher cleaning priority [0171], in order words it is more desired for long range sensors to remain clean on expressways. Shirakura does not disclose that expressway advanced notification information is acquired and that the cleaning is performed based on said acquired information. However, such a feature would have been obvious in light of Kowalk.
Kowalk discloses a navigation linked system for debris removal on a portion of a vehicle (abstract) via the use of spraying medium [0037]. The system activates the cleaning at a distance from a destination in order to automatically remove debris (abstract & [0005-0006]) prior to reaching a location.
As Shirakura discloses that long range sensors have higher priority when on expressways [0171], it is understood that there is a strong desire to keep such sensors clean. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controllers of Shirakura to detect that a vehicle has arrived within a distance of the expressway (see Kowalk abstract & [0005-0006]) in order to clean the long range sensor prior to entering the expressway to ensure the sensor remains clean, as it is of high priority. Such a modification would provide the controllers with programing to detect when the vehicle is a certain distance from the expressway, and based on being said distance from the expressway, determine if a cleaning is required and perform said cleaning.
As to claim 2, Modified Shirakura discloses the system of claim 1, wherein Shirakura further discloses that the cleaner is a nozzle (see Fig.1 refs 26a/26b/52a/52b and [0084]) and adhered material sections (i.e. dirt sensors) are utilized for detecting if a sensor is dirty [0114] and the controller uses said dirt signal to determine if cleaning is required and performs said cleaning [0127]. Thus, the system would determine the distance from the expressway and the presence of dirt via dirt sensors prior to a cleaning operation with the nozzles.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Giraud (US20170297536A1).
As to claim 3, Modified Shirakura discloses the system of claim 1, wherein the clean includes a liquid and air nozzle to discharge liquid and air to the external sensor (Shirakura [0081, 0084, & 0099]); dirt sensors to detect if the sensor is dirty (Shirakura [0114]); the computer uses said dirt signal to determine if the external sensor is dirty and cleans said sensor (Shirakura [0127]) along with the determination that the vehicle is a predetermined distance (Kowalk abstract & [0005-0006]) from an expressway. Modified Shirakura does not disclose discharging air at the external sensor when it is not dirty, however such a feature is known in the art as evidenced by Giraud.
Giraud discloses a device for protecting an optical sensor (abstract) for a motor vehicle [0043] that utilizes an air nozzle (Fig.1 ref 9) in order to provide an air curtain to protect against dirt [0056]. The purpose of the air curtain is to prevent the deposition of dirt, dust, or rain [0013]. Giraud and Herman are analogous in the art of cleaning vehicle mounted sensors. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Shirakura such that the controller supplies air when the sensor is clean in order to prevent the adherence of dirt, dust, and water droplets (Giraud [0013 & 0056]), since the sensor is clean it would not provide a dirt signal.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Bacchus (US20190106085A1).
As to claims 4-5, Modified Shirakura discloses the system of claim 1, the computers also utilize weather information, i.e. rainfall, (see Shirakura [0128-0129 & 0131]) as well when determining to clean the sensor. Thus, after receiving the information of rainfall and predetermined distance from the expressway the controller can cause cleaning of the sensor should the sensor be dirty. Assuming arguendo that Shirakura does not explicitly disclose that cleaning is performed when raining, such a feature is known in the art as evidenced by Bacchus.
Bacchus discloses an art related sensor cleaning system of a vehicle (abstract) wherein when it is raining cleaning of a sensor if performed in order to remove rain drops [0036].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Shirakura to perform cleaning of the sensor when raining in order to remove raindrops (Bacchus [0036]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) and Kowalk (US20160229378A1) as applied to claim 1 above, and further in view of Han (US20140217194A1) and evidentiary reference NPL1 (see attached NPL).
As to claim 27, Modified Shirakura teaches the system of claim 1, but does not disclose the computer receiving the advanced notification information from a transmitter installed at the entrance of the expressway. However, the transmitter installed at the entrance of the highway is merely intended use, as the highway is not claimed, nor is the entrance of the highway. Thus, the computer need only be capable of receiving information from a transmitter at an entrance of highway. In this case, Kowalk discloses that the navigation unit may include any number of devices for determining distance to a location [0035], but does not disclose any ability to obtain information from a transmitter at an entrance of a highway. However, obtaining information for infrastructure is known in the art as evidenced by Han.
Han discloses an art related vehicle foreign matter removal system (abstract), wherein it is known that location data is able to be received from highway short-range transceivers [0061] Such short range transceivers includes roadside units that placed on roads, which would include the ability to be placed at entrances of highways/freeways (see NPL1).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controllers of Shirakura to be able to obtain a distance/location transmitted from a transmitter at an entrance of the expressway to further improve distance detection ability. Further, it is in the purview of one of ordinary skill in the art to utilize one known method of determining position in addition to another known method, especially when such a feature is disclosed to be possible (Kowalk [0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura (US20200110407A1) discloses a vehicle system with a controller that determines a distance from an expressway entrance [1046 & 0154] after determining a sensor is dirty [0117-0118] so that a user can stop to clean said sensor (see also Fig.10). Miura also discloses cleaning means mounted on the vehicle for cleaning said sensors [0183-0185].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stratton (US20150032292A1) discloses utilizing multiple data inputs for determining if a sensor needs cleaning, including location (see Fig.2 & [0037-0038]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner (US20190256054A1) discloses a camera cleaning system (abstract) wherein radar is utilized to determine an object [0033] and cleaning the sensors after detecting the object (see Fig.8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711